UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-30156 JANUS RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0170247 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 430 Park Avenue, Suite 702, New York, NY (Address of principal executive offices) (Zip Code) 800-755-5815 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act): Yes o No x As of November 14, 2013, the registrant had 63,075,122 shares of its common stock, par value $0.00001 per share, issued and outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Loss 5 Consolidated Statements of Stockholders’ Equity (Deficit) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 Signatures 23 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements JANUS RESOURCES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses Current assets of discontinued operations - Total current assets Long-term assets of discontinued operations - Mineral properties Intangible Assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accrued expenses - related parties Current liabilities of discontinued operations - Total current liabilities Long-term liabilities of discontinued operations - Total liabilities STOCKHOLDERS' EQUITY Preferred stock: $0.0001 par value: Authorized: 10,000,000 shares, Issued and outstanding: nil - - Common stock: $0.00001 par value: Authorized: 200,000,000 shares, Issued and outstanding: 63,075,122 shares (2012: 63,075,122) Additional paid-in capital Accumulated deficit ) ) Accumulated deficit since development stage ) - Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (The accompanying notes are an integral part of these consolidated financial statements) 3 JANUS RESOURCES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, From Feb. 20, 2013 (Date of Entering Development Stage) to September 30, Revenue $
